           Case 1:10-cv-00483-RCL Document 72 Filed 10/18/18 Page 1 of 5



 UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF COLUMBIA
 --------------------------------------------------------------------- X
 CHAIM KAPLAN, et al.,

                                    Plaintiffs,                            Civil Action No:
                                                                           10-cv-483 (RCL)
                           -against-
 CENTRAL BANK OF THE ISLAMIC REPUBLIC OF
 IRAN, et al.,
                                    Defendants.

 ------------------------------------------------------------------- X


               PLAINTIFFS’ UNOPPOSED MOTION TO TRANSFER VENUE

        Plaintiffs respectfully move, for the reasons set forth in the attached Memorandum, to sever

plaintiffs’ claims against defendant Bank Saderat PLC (“BSPLC”), and to transfer those claims to

the United States District Court for the Eastern District of New York.

        Pursuant to Local Civil Rule 7(m) plaintiffs’ undersigned counsel states that he has

conferred with BSPLC (by Jeremy D. Frey, Esq.), which has informed plaintiffs’ counsel that

BSPLC does not oppose this motion, subject to its reservations set forth in the attached

Memorandum.

        WHEREFORE the instant motion should be granted.




                                                        1
Case 1:10-cv-00483-RCL Document 72 Filed 10/18/18 Page 2 of 5



                                  Respectfully submitted,

                                  THE BERKMAN LAW OFFICE, LLC
                                  Counsel for the Plaintiffs

                                  by:

                                  Robert J. Tolchin
                                  (D.C. Bar # NY0088)
                                  111 Livingston Street, Suite 1928
                                  Brooklyn, New York 11201
                                  (718) 855-3627
                                  rtolchin@berkmanlaw.com




                              2
                Case 1:10-cv-00483-RCL Document 72 Filed 10/18/18 Page 3 of 5



    UNITED STATES DISTRICT COURT
    FOR THE DISTRICT OF COLUMBIA
    --------------------------------------------------------------------- X
    CHAIM KAPLAN, et al.,

                                       Plaintiffs,                            Civil Action No:
                                                                              10-cv-483 (RCL)
                              -against-
    CENTRAL BANK OF THE ISLAMIC REPUBLIC OF
    IRAN, et al.,
                                       Defendants.

    ------------------------------------------------------------------- X

                           MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                           UNOPPOSED MOTION TO TRANSFER VENUE

           Plaintiffs respectfully submit this Memorandum in support of their unopposed motion to

sever plaintiffs’ claims against defendant Bank Saderat PLC (“BSPLC”), and transfer those claims

to the United States District Court for the Eastern District of New York. In support of their motion

plaintiffs respectfully state as follows:

           1)       On August 20, 2013, this Court dismissed plaintiffs’ claims against BSPLC under

the Antiterrorism Act (“ATA”), 18 U.S.C. § 2333, on the basis of the “act of war” defense.

           2)       On July 20, 2018, the Court of Appeals vacated this Court’s dismissal of plaintiffs’

ATA claims against BSPLC, and remanded for a determination of the existence of personal

jurisdiction over BSPLC. The mandate was docketed in this Court on September 11, 2018.1

           3)       Plaintiffs maintain that personal jurisdiction may properly be exercised over



1
 On October 3, 2018, the President signed the Antiterrorism Clarification Act of 2018 (“ATACA”), P.L.
115-253. Section 2 of the ATACA amends the ATA to eliminate the “act of war” defense in new or pending
ATA actions where the attack at issue was carried out by a designated “foreign terrorist organization.”
Hezbollah has been continuously designated a “foreign terrorist organization” since 1997. (See 62 FR
52650). Thus, the “act of war” defense is no longer available in this case.

                                                           1
             Case 1:10-cv-00483-RCL Document 72 Filed 10/18/18 Page 4 of 5



BSPLC on the basis of its nationwide contacts with the United States as a whole, including

particularly its banking contacts with New York.2 However, in Wultz v. Islamic Republic of Iran,

762 F. Supp. 2d 18 (D.D.C. 2011), this Court held that an ATA plaintiff may rely on a defendant’s

nationwide jurisdictional contacts only when the ATA’s special venue provision, 18 U.S.C. §

2334(a), is satisfied. Absent that, the ATA plaintiff must demonstrate that the defendant has

sufficient jurisdictional contacts with the individual forum (i.e., the specific state or the District of

Columbia) in which the ATA action was brought.

        4)       The ATA special venue rule provides for venue “where any plaintiff resides or

where any defendant resides or is served, or has an agent.” ATA § 2334(a). Plaintiffs are unaware

of any basis for venue under § 2334(a) in this case. Thus, assuming that this Court would apply its

holding in Wultz in this case, plaintiffs would be unable to rely on BSPLC’s nationwide

jurisdictional contacts, and would need to show sufficient jurisdictional contacts between BSPLC

and the District of Columbia. Plaintiffs are unaware that BSPLC has any D.C. contacts.3

        5)       On December 20, 2016, the U.S. District Court for the District of Massachusetts

issued a decision in Lelchook v. Islamic Republic of Iran, 224 F. Supp. 3d 108 (D. Mass. 2016) –

which, like this case, is an ATA suit against BSPLC brought by U.S. citizens harmed by Hezbollah

rocket attacks on Israel in 2006 – finding that there “is likely personal jurisdiction in New York”

over BSPLC, and transferring the case to the EDNY “in the interest of justice.” Id. at 117.

        6)       Notably, in Wultz, this Court took the same path later trod by the Lelchook court,



2
 A full and fair consideration of BSPLC’s jurisdictional contacts will require jurisdictional discovery.
Accordingly, after the resolution of this motion, plaintiffs intend to seek jurisdictional discovery, from the
EDNY if the motion is granted or from this Court if it is not.
3
  Plaintiffs respectfully disagree with the holding in Wultz, but they recognize the distinct possibility that
the Court would adhere to and apply it in this case.

                                                      2
            Case 1:10-cv-00483-RCL Document 72 Filed 10/18/18 Page 5 of 5



transferring the ATA claims against the defendant to New York. Wultz, 762 F. Supp. 2d at 31-33.

       7)       In light of all the above, and to avoid litigation over the correctness and application

of Wultz to this case and thereby expedite this case and preserve judicial and party resources,

plaintiffs respectfully request that this Court sever and transfer their claims against BSPLC to the

EDNY, which the Lelchook court has already found “likely” has jurisdiction over BSPLC pursuant

to the proposed order.

       8)       While reserving all its rights, contesting personal jurisdiction in the United States

and without otherwise admitting or agreeing with plaintiffs’ claims and assertions herein, BSPLC

(by Jeremy D. Frey, Pepper Hamilton LLP) does not oppose plaintiffs’ motion to sever the subject

claims against BSPLC and to transfer the case to the Eastern District of New York pursuant to the

proposed order.

       WHEREFORE the instant motion should be granted.


                                                       Respectfully submitted,

                                                       THE BERKMAN LAW OFFICE, LLC
                                                       Counsel for the Plaintiffs

                                                       by:

                                                       Robert J. Tolchin
                                                       (D.C. Bar # NY0088)
                                                       111 Livingston Street, Suite 1928
                                                       Brooklyn, New York 11201
                                                       (718) 855-3627
                                                       rtolchin@berkmanlaw.com




                                                  3
